Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 15, 1984, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to seek vacatur of his plea before Criminal Term, either prior to or at the time of sentence, the issue now raised by the defendant as to the sufficiency of the plea allocution has not been preserved for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636). We find no basis in this record for review in the interest of justice (see, People v Harris, 61 NY2d 9). The defendant, having pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, has no basis now to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Nor do we find the defendant’s claim that he was denied his right to appear before the Grand Jury valid as the defendant failed to make a proper, timely request therefor (see, CPL 190.50 [5]). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.